Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated September 21, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Amendment
Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 33-37 and 39 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. 
(US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1).
 	The rejection of claims 18-23, 26, 33-37 and 39 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Burca et al., Mickelson et al., CN 106086892 (‘892), Luo et al., SU 467145 (‘145) and Baubet et al. has been withdrawn in view of Applicant’s amendment. 

II.	Claim(s) 29-31 have been rejected under 35 U.S.C. 103 as being unpatentable over 

Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. (US Patent No. 
3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1).
	The rejection of claims 29-31 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Burca et al., Mickelson et al., CN 106086892 (‘892), Luo et al., SU 467145 (‘145) and Baubet et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim(s) 32 has been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1).
	The rejection of claim 32 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Burca et al., Mickelson et al., CN 106086892 (‘892), Luo et al., SU 467145 (‘145) and Baubet et al. as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Foltz, IV has been withdrawn in view of Applicant’s amendment. 

IV.	Claim(s) 54-56 have been rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Burca et al. (US Patent Application Publication No. 2004/0173466 A1), Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Crossley et al. (US Patent No. 4,631,390) and Kornosky et al. (“Plating & Surface Finishing Retrospective,” Plating and Surface Finishing (September 2006), pp. 26-28).
	The rejection of claims 54-56 under 35 U.S.C. 103 as being unpatentable over Carey, II et al. in view of Burca et al., Mickelson et al., CN 106086892 (‘892), Luo et al., SU 467145 (‘145) and Baubet et al. as applied to claims 18-23, 26, 33-37 and 39 above, and further in view of Crossley et al. and Kornosky et al. has been withdrawn in view of Applicant’s amendment.

Continued Response
Claim Rejections - 35 USC § 103
I.	Claims 18-23, 26, 32-37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1), GB 1 312 723 (‘723),  Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1).

	Regarding claim 18, Carey teaches a method for depositing a tin-bismuth alloy (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 31, [0191]; and page 32, [0195]] on a titanium (= the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys) [page 7, [0045]], the method comprising: 
• activating the titanium, the activating comprising immersing the titanium into an activation solution (= a chemical activation process) [page 8, [0046]] for a period of time sufficient to yield an activated titanium (= the chemical activation process is designed to remove oxides and/or foreign material from the base metal surface) [page 9, [0051]]; 
	• after the activating the titanium, removing the activated titanium from the activation solution;
• after removing the activated titanium from the activation solution, immersing the activated titanium in a first electrolyte solution;
• while immersed in the first electrolyte solution, strike plating the activated titanium to form a layer of nickel on the activated titanium (= in one embodiment, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface.) [page 10, [0052]];
	• after the strike plating the activated titanium, removing the strike plated titanium from the first electrolyte solution;
• after removing the strike plated titanium from the first electrolyte solution, immersing 

the strike plated titanium and an anode in a second electrolyte solution (= metal strip 12 is directed into electrolytic tank 44 and submerged in electrolyte 46); and 
• while the strike plated titanium and the anode are immersed in the second electrolyte solution, passing an electric current between the strike plated titanium and the anode (= an electrical current is directed into electrolyte 46 by electrodes 48) [page 26, [0167]] to form a tin-bismuth alloy deposit (= bismuth, if added to and/or included in the metal alloy, is generally present in amounts up to about 1.7 weight percent of the metal alloy; however, higher weight percentages can be used) [page 31, [0191]; and page 32, [0195]] on the layer of nickel (page 10, [0052]) on the strike plated titanium (= the plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes) [page 26, [0167]; and Fig. 3].
The method of Carey differs from the instant invention because Carey does not disclose the following:
	a.	Wherein the titanium is a titanium fastener.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts 
and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various 

metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e. plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

Referring now to the drawings, wherein the showings are for the purpose of illustrating preferred embodiments of the invention only and not for the purpose of limiting the same, reference is first had to FIGS. 1A-1B which illustrates one type of hot-dip process for coating a metal alloy on a base metal and forming a heat created intermetallic layer between the metal alloy coating and the base metal. However, as will be later discussed, the base metal can be alternatively coated by a process that does not form a heat created intermetallic layer between 
the metal strip and metal alloy coating. The base metal and process used to coat and/or pre-treat the base metal are illustrated in FIGS. 1-15. The base metal is in the form of a metal strip; however, other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated with a metal alloy in accordance with the present invention (page 21, [0142]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, [0006]).

	GB ‘723 teaches fasteners of titanium alloy (Ti, 6 Al and 4 V) [page 6, lines 79-80].

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the titanium described by Carey with wherein the titanium is a titanium fastener because Carey teaches that the base material is 

made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive components, components for marine applications and fasteners where fasteners are made of Ti-6Al-4V.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Carey teaches that other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated with a metal alloy, where a titanium fastener is a shaped metal object.
b.	Wherein the activation solution comprises water, an ammonium salt comprising a fluorine-containing anion and sulfuric acid.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). The chemical activation process is designed to remove oxides and/or foreign material from the base metal surface (page 9, [0051]).
Mickelson teaches that:
Provided by this invention is a process for cleaning and deoxidizing titanium and its alloys which produces a stain free, smooth bright surface with inhibition of hydrogen absorption and consequent embrittlement. The process also gives substantially or essentially smut free surfaces even with titanium alloys which normally produce smutty surfaces with other 

processes (col. 1, lines 55-61).

It has been found according to the present invention that the surfaces of titanium and titanium-based alloys can be deoxidized and cleaned by bringing the surface into contact with a bath of the following composition:

		
    PNG
    media_image1.png
    88
    288
    media_image1.png
    Greyscale
 
(col. 1, lines 62-72).
Except for water, the percentages are on an anhydrous basis. For the purpose of this application, the term “hydrofluoric acid” is considered to encompass hydrofluoric acid as well as the resulting acids formed by the utilization of salts in the solutions to provide the needed hydrofluoric acid and/or the equivalent acid fluoride ion. Thus, some of the salts which can be used are the alkali metal silicofluorides such as sodium or potassium silicofluoride, ammonium bifluoride, calcium bifluoride, and alkali metal bifluorides such as sodium or potassium bifluoride, an alkali metal fluoride and particularly sodium, potassium or lithium fluoride, or fluoro boric acid. The bath can also be used with a mixture of such hydrofluoric acid or acid fluoride ion supplying materials (col. 2, lines 1-14).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the chemical activation process described by Carey with an activation solution comprising water, an ammonium salt comprising a fluorine-containing anion and sulfuric acid because a bath comprising water, ammonium bifluoride and sulfuric acid deoxidizes and cleans surfaces of titanium and titanium-based alloys.
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).

The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	CN ‘892 teaches a cleaning bath for a precision forged titanium alloy blade comprising
150-180 g of ammonium bifluoride, 330-370 g of sulfuric acid and 1000 g water (ƿ [0010] and ƿ [0011]).
c.	Wherein the second electrolyte solution comprises:
· water;
· a stannous salt, wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 150 grams per liter, based on a total volume of the second electrolyte solution; 
· a bismuth salt, wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the second electrolyte solution; and 
· at least one of sulfuric acid and sulfamic acid, wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the second electrolyte solution.
Carey teaches that tin-bismuth alloy (page 31, [0191] and page 32, [0195]) is electroplated. The plating of the metal alloy onto the surface of the metal strip is typically effectuated by conventional electroplating processes (page 26, [0167]; and Fig. 3).

	Luo teaches electroplating (page 4, [0038]) tin-bismuth alloy (= examples of alloys are tin-silver, tin-copper, tin-bismuth, tin-silver-copper, tin-silver-bismuth, tin-copper-bismuth and tin-silver-copper-bismuth) [page 2, [0020]].
	Luo teaches an electrolyte solution comprising:
· water (= the balance water) [page 4, [0038]];
· a stannous salt (= suitable aqueous soluble tin compounds include, but are not 
limited to salts, such as tin halides, tin sulfates, tin alkane sulfonates, tin alkanol sulfonates, and acids) [page 2, [0018]], wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 150 grams per liter, based on a total volume of the electrolyte solution (= tin ion content may range from 5 to 100 g/L) [page 2, [0019]]; 
· a bismuth salt (= suitable alloying-metal compounds include, but are not limited to, metal halides, metal sulfates, metal alkane sulfonates and metal alkanol sulfonates of the desired alloying metal) [page 2, [0020]], wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the electrolyte solution (= an alloying metal ion content in the composition may range from 0.01 to 10 g/L) [page 2, [0021]]; and 
· at least one of sulfuric acid and sulfamic acid (= suitable acids include, but are not limited to, inorganic acids such as sulfuric acid, sulfamic acid, hydrochloric acid, 
hydrobromic acid and fluoroboric acid) [page 3, [0022]], wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 

milliliters per liter to about 150 milliliters per liter, based on a total volume of the 
electrolyte solution (= the amount of acid in the electrolyte compositions may be in the 
range of 0.01 to 500 g/L) [page 3, [0023]].
It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the second electrolyte solution described by Carey with wherein the second electrolyte solution comprises: water; a stannous salt, wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 150 grams per liter, based on a total volume of the second electrolyte solution; a bismuth salt, wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 10 grams per liter, based on a total volume of the second electrolyte solution; and at least one of sulfuric acid and sulfamic acid, wherein the at least one of sulfuric acid and sulfamic acid is present at a concentration ranging from about 50 milliliters per liter to about 150 milliliters per liter, based on a total volume of the second electrolyte solution because a composition comprising 5 to 100 g/L of a tin compound, 0.01 to 10 g/L of a bismuth compound and 0.01 to 500 g/L of at least one of sulfuric acid or sulfamic acid electrodeposits tin-bismuth alloys of various compositions (Luo: page 4, [0042]).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when 

combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	d.	Wherein the anode comprises tin and bismuth.
Carey teaches that bismuth is added to and/or included in the metal alloy (page 32, [0195]) is typically effectuated by conventional electroplating processes (page 26, [0167]).
	SU ‘145 teaches the electrodeposition of tin-bismuth alloy. Anodes include Sn-Bi with 5-6% Bi (abstract).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anode described by Carey with wherein the anode comprises tin and bismuth because using anodes of Sn-Bi with 5-6% Bi electroplates tin-bismuth alloy. 
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
e.	Wherein the tin-bismuth alloy deposit comprises beta phase tin.
Carey teaches that bismuth is added to and/or included in the metal alloy (page 32, [0195]) is typically effectuated by conventional electroplating processes (page 26, [0167]).
Baubet teaches that:
Tin is a post-transition metal with two main allotropes or phases, commonly referred to as beta-tin and alpha-tin. At room temperature, the stable phase is beta-tin, which has a 

tetragonal structure. At low temperatures, beta-tin transforms into alpha-tin, which has a diamond cubic structure. Nonetheless, even at temperatures above the transformation temperature, conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20% (page 1, [0008]).

	In order to produce a tin coating containing at least 90 mol. % beta-tin, the present inventors have found that it is necessary to carefully select and control the bath temperature during the electroplating process (page 3, [0051]).

	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because the Carey combination teaches a method in a similar manner as presently claimed. Similar processes can reasonably be expected to yield products which inherently have the same properties. In re Spada 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950).
	Furthermore, a process yielding an unobvious product may nonetheless be obvious where Applicant claims a process in terms of function, property or characteristic and the process of the prior art is the same or similar as that of the claim but the function, property or characteristic is not explicitly disclosed by the reference (MPEP  § 2116.01).
	Conventional tin coatings have been found to comprise both alpha-tin and beta-tin in an alpha/beta phase ratio of 5-20% .
	Regarding claim 19, SU ‘145 teaches wherein the anode comprises about 2 percent by weight to about 5 percent by weight bismuth, and wherein the substantial balance of the anode is the tin (= anodes of Sn-Bi with 5-6% Bi) [abstract].
	Regarding claim 20, Luo teaches wherein the electric current has a current density of 

about 10 amperes per square foot to about 50 amperes per square foot, based on a surface area of the titanium fastener (= generally, the current density is 1 or more A/dm2) [9.29 A/ft2 or more] (page 4, [0040]).
	Regarding claim 21, Luo teaches wherein the electric current has a current density of about 15 amperes per square foot to about 30 amperes per square foot, based on a surface 
area of the titanium fastener (= generally, the current density is 1 or more A/dm2) [9.29 A/ft2 or more] (page 4, [0040]).
Regarding claim 22, Luo teaches wherein the electric current (= current density used) [page 4, [0040]] is passed for a duration of time (= in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density) [page 4, [0041]].
The method of Carey differs from the instant invention because Carey does not disclose wherein the duration of time is between about 5 minutes to about 120 minutes.
Luo teaches that in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density. Thus, the length of time a substrate remains in a plating composition may be used to control the thickness of the resulting tin alloy deposit. In general, metal deposition rates may be as high as 15 µm/min. Typically, deposition rates may range from 1 µm/min. to 10 µm/min., or such as from 3 µm/min. to 8 µm/min. (page 4, [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of time described by the Cary 

combination with wherein the duration of time is between about 5 minutes to about 120 minutes because the duration of time determines the thickness of the deposit. 
Regarding claim 23, Luo teaches wherein the electric current (= current density used) [page 4, [0040]] is passed for a duration of time (= in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density) [page 4, [0041]].
The method of Carey differs from the instant invention because Carey does not disclose wherein the duration of time is between about 10 minutes to about 20 minutes.
Luo teaches that in general, the longer the time the substrate is plated the thicker the deposit while the shorter the time the thinner the deposit for a given temperature and current density. Thus, the length of time a substrate remains in a plating composition may be used to control the thickness of the resulting tin alloy deposit.  In general, metal deposition rates may be as high as 15 µm/min. Typically, deposition rates may range from 1 µm/min. to 10 µm/min., or such as from 3 µm/min. to 8 µm/min. (page 4, [0041]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the duration of time described by the Cary combination with wherein the duration of time is between about 10 minutes to about 20 minutes because the duration of time determines the thickness of the deposit.
	Regarding claim 26, Mickelson teaches wherein the activation solution further comprises hydrofluoric acid (= hydrofluoric acid) [col. 1, line 70].
Regarding claim 32, the method of Carey differs from the instant invention because 

Carey does not disclose wherein the titanium fastener comprises Ti-6Al-4V.
Carey teaches that the base metal is made of aluminum, aluminum alloys, nickel alloys, tin, titanium, or titanium alloys (page 7, [0045]). 
The present invention relates to the art of a corrosion-resistant metal materials such as a corrosion-resistant metal made of a corrosion-resistant metal alloy or a base metal which is coated with a corrosion resistant metal alloy, which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to, architectural or building materials such as roofing materials, siding materials, window frames, sheet metal, metal plates and the like; truck and automotive products such as, but not limited to, gasoline tanks, filter casings, body molding, body parts 
and the like; household products such as, but not limited to, appliance housings, electrical housings, light fixtures and the like; marine products such as, but not limited to, boat hulls, boat masts, dock system components; and/or other types of metal materials such as, but not limited to, tools, machinery, wires, cables, electrodes, solder and the like. The invention also relates to various metal alloy or metal coating alloy compositions based upon metal alloys of tin and metal alloys of tin and zinc, and several novel methods and processes used therein for forming the metal alloy materials or base metals coated with the metal alloy materials, such as but not limited to, wire or solder forming, metal strip forming, and coated metal forming by a plating process and/or a hot-dip process (i.e. plating of metal alloy and subsequent flow heating, immersion in molten metal alloy, metal spraying of metal alloy, and/or roller coating of metal alloy), pretreatment of the base metal prior to metal alloy coating, applying an intermediate barrier metal layer prior to metal alloy coating, post-treating the metal alloy or coated base metal, and/or forming the metal alloy or coated base metal into a variety of different articles (page 1, [0016]).

Referring now to the drawings, wherein the showings are for the purpose of illustrating preferred embodiments of the invention only and not for the purpose of limiting the same, reference is first had to FIGS. 1A-1B which illustrates one type of hot-dip process for coating a metal alloy on a base metal and forming a heat created intermetallic layer between the metal alloy coating and the base metal. However, as will be later discussed, the base metal can be alternatively coated by a process that does not form a heat created intermetallic layer between 
the metal strip and metal alloy coating. The base metal and process used to coat and/or pre-treat the base metal are illustrated in FIGS. 1-15. The base metal is in the form of a metal strip; however, other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated with a metal alloy in accordance with the present invention (page 21, [0142]).

	Foltz, IV teaches that:

Ti-6Al-4V alloy is one of the most common titanium-based manufactured materials, 

estimated to account for over 50% of the total titanium-based materials market. Ti-6Al-4V alloy is used in a number of applications that benefit from the alloy’s advantageous combination of light weight, corrosion resistance, and high strength at low to moderate temperatures. For example, Ti-6Al-4V alloy is used to produce aircraft engine components, aircraft structural components, fasteners, high-performance automotive components, components for medical devices, sports equipment, components for marine applications, and components for chemical processing equipment (page 1, [0006]).

	GB ‘723 teaches fasteners of titanium alloy (Ti, 6 Al and 4 V) [page 6, lines 79-80].

It would have been obvious to one having ordinary skill in the art before the effective 
filing date of the claimed invention to have modified the titanium described by Carey with wherein the titanium fastener comprises Ti-6Al-4V because Carey teaches that the base material is made of titanium or titanium alloys which corrosion-resistant metal material can be used in a wide variety of applications such as, but not limited to automotive products and marine products where Ti-6Al-4V alloy is used to produce high-performance automotive components, components for marine applications and fasteners where fasteners are made of Ti-6Al-4V.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Carey teaches that other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated 

with a metal alloy, where a titanium fastener is a shaped metal object.
	Regarding claim 33, Luo teaches wherein the stannous salt comprises at least one of stannous sulfate, stannous chloride and stannous fluoride (= suitable aqueous soluble tin compounds include, but are not limited to salts, such as tin halides, tin sulfates, tin alkane sulfonates, tin alkanol sulfonates, and acids) [page 2, [0018]].
	Regarding claim 34, Luo teaches wherein the stannous salt is present at a concentration ranging from about 15 grams per liter to about 100 grams per liter, based on a total volume of the electrolyte solution (= tin ion content may range from 5 to 100 g/L) [page 2, [0019]].  
	Regarding claim 35, Luo teaches wherein the bismuth salt comprises at least one of bismuth sulfate, bismuth oxide, bismuth nitrate, bismuth chloride and bismuth trifluoride (= suitable alloying-metal compounds include, but are not limited to, metal halides, metal sulfates, metal alkane sulfonates and metal alkanol sulfonates of the desired alloying metal. When a metal halide is used, it is typical that the halide is chloride) [page 2, [0020]].
	Regarding claim 36, Luo teaches wherein the bismuth salt is present at a concentration ranging from about 0.25 grams per liter to about 5 grams per liter, based on a total volume of the second electrolyte solution (= an alloying metal ion content in the composition may range from 0.01 to 10 g/L) [page 2, [0021]].
	Regarding claim 37, Luo teaches wherein the at least one of sulfuric acid and sulfamic acid (page 3, [0022]) is present at a concentration ranging from about 70 milliliters per liter to about 130 milliliters per liter, based on a total volume of the second electrolyte solution (= the amount of acid in the electrolyte compositions may be in the range of 0.01 to 500 g/L) [page 3, 

[0023]].
	Regarding claim 39, Luo teaches wherein the second electrolyte solution further comprises at least one of a surfactant, methacrylic acid and dipropylene glycol methyl ether (= such additives include, but are not limited to, surfactants and brightening agents) [page 3, [0033]].

II.	Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1), GB 1 312 723 (‘723),  Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 32-37 and 39 above, and further in view of Miyamoto et al. (US Patent Application Publication No. 2019/0044159 A1).
	Carey, Foltz, IV, GB ‘723, Mickelson, CN ‘892, Luo, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 29, the method of Carey differs from the instant invention because Carey does not disclose wherein the strike plating comprises a Wood’s nickel strike.
Carey teaches that the intermediate metal barrier is applied to part of or the complete surface of the base metal by a plating process, a plating and subsequent flow heating process, a metal 
spraying process, a coating roller process, and/or immersion process in molten metal prior to applying the metal alloy coating to the base metal surface. Typically, the nickel is flashed or plated to the 

base metal surface (page 10, [0052]).
Miyamoto teaches that:
To improve the adherence of the tin plating, preferably, the surface oxide film of the porous metal body is removed by strike nickel plating just before tin plating, and the porous metal body is placed in a tin plating liquid without drying. This process can increase the adherence of the coating layer (page 7, [0151]).

For example, strike nickel plating may be performed under the following conditions. Specifically, a Wood's strike nickel bath having a composition containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode (pages 7-8, [0152]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the strike plating described by Carey with wherein the strike plating comprises a Wood’s nickel strike because a Wood’s nickel strike provides a flash nickel plating.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 30, Miyamoto teaches wherein the strike plating comprises: immersing the titanium fastener and a nickel anode in the first electrolyte solution comprising nickel chloride, hydrochloric acid, and water; and passing an electric current between the titanium fastener and the nickel anode (= specifically, a Wood’s strike nickel bath having a composition 

containing 240 g/L of nickel chloride and 125 ml/L of hydrochloric acid (specific gravity: about 1.18) is prepared and adjusted to have room temperature, and nickel or carbon is used as an anode) [pages 7-8, [0152]].
Regarding claim 31, Miyamoto teaches wherein the first electrolyte solution comprises about 100 grams per liter to about 300 grams per liter of the nickel chloride, based on total volume of the first electrolyte solution (= 240 g/L of nickel chloride) and about 50 milliliters per liter to about 250 milliliters per liter of the hydrochloric acid, based on total volume of the first electrolyte solution (= 125 ml/L of hydrochloric acid) [pages 7-8, [0152]].

III.	Claim(s) 54-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carey, II et al. (US Patent Application Publication No. 2003/0079811 A1) in view of Foltz, IV (US Patent Application Publication No. 2016/0201165 A1), GB 1 312 723 (‘723),  Mickelson et al. (US Patent No. 3,562,013), CN 106086892 (‘892), Luo et al. (US Patent Application Publication No. 2010/0216302 A1), SU 467145 (‘145) and Baubet et al. (US Patent Application Publication No. 2019/0024715 A1) as applied to claims 18-23, 26, 32-37 and 39 above, and further in view of Crossley et al. (US Patent No. 4,631,390) and Kornosky et al. (“Plating & Surface Finishing Retrospective,” Plating and Surface Finishing (September 2006), pp. 26-28).
	Carey, Foltz, IV, GB ‘723, Mickelson, CN ‘892, Luo, SU ‘145 and Baubet are as applied above and incorporated herein.
	Regarding claim 54, the method of Carey differs from the instant invention because Carey does not disclose after the activating the titanium fastener, but prior to the strike plating 

the titanium fastener, performing an anodic strike to etch at least a portion of the titanium 
fastener.
Carey teaches that in one embodiment of the invention, the intermediate barrier metal includes nickel. Typically, the nickel is flashed or plated to the base metal surface (page 10, [0052]).
	Crossley teaches that:
	However, if the nickel/silver/gold combination is preferred, it may be necessary to ensure against contamination resulting from absorption of hydrogen into the nickel layer and thus affecting the outer layers of silver and gold. The problem of contamination may be overcome by depositing the nickel layer in accordance with a technique known as “Wood's Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs. The nickel-coated wire is then washed and rinsed in distilled water and transferred to a silver plating bath. The wire may then be gold-plated if preferred (col. 3, line 60 to col. 4, line 5).

The wire is back-etched and plated, in accordance with Woods Nickel Strike, using nickel 
chloride at a concentration of 240 g/l and Hydrochloric acid at a concentration of 86 ml/l. These stages are carried out at room temperature with current densities of 3 Amp/dm sq cathodic for 3-4 minutes and 2 Amp/dm sq anodic for 20 seconds. The level of iron contamination should not rise above 1 g/l (col. 4, lines 35-42).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by the Carey 
combination with after the activating the titanium fastener, but prior to the strike plating the titanium fastener, performing an anodic strike to etch at least a portion of the titanium fastener because the Wood’s Nickel Strike flashes nickel from a bath wherein the base metal is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 sec.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the 
variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Regarding claim 55, Crossley teaches wherein the strike plating the titanium fastener is a cathodic strike performed in the first electrolyte solution, and wherein the anodic strike is performed in the first electrolyte solution (= back-etched and plated, in accordance with Woods Nickel Strike) [col. 3, line 60 to col. 4, line 5; and col. 4, lines 35-42].	
Regarding claim 56, the method of Carey differs from the instant invention because 
Carey does not disclose wherein: the anodic strike is performed at a current density ranging from about 25 amperes per square foot to about 75 amperes per square foot, based on a surface area of the titanium fastener, for a duration ranging from about 1 second to about 30 seconds, and the cathodic strike is be performed at a current density ranging from about 80 amperes per square foot to about 160 amperes per square foot, based on the surface area of the titanium fastener, for a duration ranging from about 30 seconds to about 10 minutes.
	Crossley teaches:
Depositing the nickel layer in accordance with a technique known as “Wood’s Process”, which involves flashing on the nickel from a bath of nickel chloride, wherein the wire is firstly made an anode for approximately 30 secs. and then the polarity thereof is reversed for approximately 60 secs. The nickel-coated wire is then washed and rinsed in distilled water and transferred to a silver plating bath. The wire may then be gold-plated if preferred (col. 3, line 65 to col. 4, line 5).

	The wire is back-etched and plated, in accordance with Woods Nickel Strike, using nickel 

chloride at a concentration of 240 g/l and Hydrochloric acid at a concentration of 86 ml/l. These stages are carried out at room temperature with current densities of 3 Amp/dm sq cathodic for 
3-4 minutes and 2 Amp/dm sq anodic for 20 seconds. The level of iron contamination should not rise above 1 g/l (col. 4, lines 35-42).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the anodic strike and the cathodic strike  described by the Carey combination with wherein: the anodic strike is performed at a current density ranging from about 25 amperes per square foot to about 75 amperes per square foot, based on a surface area of the titanium fastener, for a duration ranging from about 1 second to about 30 seconds, and the cathodic strike is be performed at a current density ranging from about 80 amperes per square foot to about 160 amperes per square foot, based on the surface area of the titanium fastener, for a duration ranging from about 30 seconds to about 10 minutes because considering that Crossley is silent as to the specifics of the current density and duration of the anodic strike and the cathodic strike, which presumably is non-critical, and hence could vary in a wide range, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the current density and duration of the anodic strike and the cathodic strike through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 

1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955) [MPEP § 2144.05].
	Kornosky teaches activating anodically in a Woods nickel strike at room temperature for 2 min at 30 A/ft2 (3.0 A/dm2), then reverse polarity to make it cathodic at about 30 A/ft2 for 
approximately 6 min (page 28, left column, lines 1-3).

Response to Arguments
Applicant’s arguments filed September 21, 2022 have been fully considered but they are not persuasive. 
• Applicant states that thus, Mickelson indicates that the cleaning solutions of Mickelson are believed to passivate the treated titanium surfaces. Accordingly, a person skilled in the art would not choose to use the cleaning solutions of Mickelson as an activation solution because an activation solution of the presently claimed invention needs to yield an activated titanium surface not a passive titanium surface. 
	In response, the Applicant has a different reason for, or advantage resulting from doing what the prior art relied upon has suggested, it is noted that it is well settled that this is not demonstrative of nonobviousness. In re Kronig 190 USPQ 425, 428 (CCPA 1976); In re Linter 173 USPQ 560 (CCPA 1972); the prior art motivation or advantage may be different than that of Applicant’s while still supporting a conclusion of obviousness. In re Wiseman 201 USPQ 658 (CCPA 1979); Ex parte Obiaya 227 USPQ 58 (Bd. of App. 1985) [MPEP § 2144].
	Furthermore, Mickelson teaches a solution in a similar method as presently claimed. If the composition is physically the same, it must have the same properties. Products of identical 

chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable (MPEP § 2112.01(II)).
	Furthermore, a newly discovered property does not necessarily mean the product is unobvious, since this property may be inherent in the prior art. In re Best 195 USPQ 430; In re Swinehart 169 USPQ 226. The discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer (MPEP § 2112(I)).

	• Applicant teach moreover, Carey teaches coating a base metal prior to forming coated base metal into a final shape. (See Carey, ¶ 91.) In comparison, Claim 18 of the present application relates to a method of depositing a tin-bismuth alloy on titanium that has already been formed into a shape of a fastener. Mickelson does not teach or suggest this feature. 
	In response, Carey teaches that:
Referring now to the drawings, wherein the showings are for the purpose of illustrating preferred embodiments of the invention only and not for the purpose of limiting the same, reference is first had to FIGS. 1A-1B which illustrates one type of hot-dip process for coating a metal alloy on a base metal and forming a heat created intermetallic layer between the metal alloy coating and the base metal. However, as will be later discussed, the base metal can be alternatively coated by a process that does not form a heat created intermetallic layer between 
the metal strip and metal alloy coating. The base metal and process used to coat and/or pre-treat the base metal are illustrated in FIGS. 1-15. The base metal is in the form of a metal strip; however, other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated with a metal alloy in accordance with the present invention (page 21, [0142]).

Carey teaches that other forms of the base metal can be used (i.e. metal plates, metal strip or metal plate formed into various shapes, various shaped metal objects) and be coated 

with a metal alloy where a titanium fastener is a shaped metal object.

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure. 
Ogiwara et al. (US Patent No. 5,464,524) is cited to teach an anodic electrolyzing treatment and a cathodic electrolyzing treatment in succession (abstract).

Applicant's amendment necessitated the new ground(s) of rejection presented in this 
Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The 

examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be 
obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        October 10, 2022